PER CURIAM.
The appellant was convicted of first degree murder and kidnapping. He brings this appeal and urges error in the denial of his motion to suppress an evidentiary ruling involving the voluntariness of his confession and alleged improper closing argument. We find that the trial court erred in denying the motion to suppress under the dictates of Michigan v. Mosley, 423 U.S. 96, 96 S.Ct. 321, 46 L.Ed.2d 313 (1975). This moots consideration of appellant’s second issue and we find the third point not to be well taken. See Schwarck v. State, 568 So.2d 1326 (Fla. 3d *1114DCA 1990). Therefore, for the reasons stated, the convictions, adjudications and sentences under review, be and they are hereby reversed and the cause is remanded for a new trial.